IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 99-40943
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

GUILLERMO MIDENCE FIGUEROA,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-99-CR-87-1
                       --------------------
                          August 23, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Guillermo Midence-Figueroa (“Midence”) appeals his

conviction following a bench trial for illegal reentry into the

United States, in violation of 8 U.S.C. § 1326(b)(2).    Midence

avers that the district court erred in denying his motion to

dismiss the indictment.     Reduced to its essence, Midence avers

that this court should require the Government to prove specific

intent under § 1326.   He concedes that his argument is foreclosed

by our caselaw, but raises his contention in order to preserve it

for review by the Supreme Court.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-40943
                               -2-

     Midence’s contention is foreclosed by our decisions in

United States v. Trevino-Martinez, 86 F.3d 65, 68 (5th Cir. 1996)

and United States v. Ortegon-Uvalde, 179 F.3d 956, 959 (5th

Cir.), cert. denied, 120 S. Ct. 433 (1999).   The judgment of the

district court is AFFIRMED.

     AFFIRMED.